                  Case 20-19836-AJC        Doc 32    Filed 11/04/20     Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      www.flsb.uscourts.gov

In re:                                       Case No: 20-19836-AJC
                                             Chapter 13
Marco T Barrios
Maria Barrios
                  Debtor(s)        /

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY, that a true and correct copy of the Agreed Order to Employer to

Deduct and Remit and for Related Matters all interested parties on November 4, 2020 as follows:

Electronically:

Nancy K. Neidich, Trustee

Via First Class Mail:

Debtor(s), Marco T Barrios
Maria Barrios
466 E 56th Street,
HialeahFL33013-1344

Universal Cargo Doors & Service, LLC
Attn: Payroll Department
8490 NW 68th Street
Miami, FL 33166

                                       Respectfully Submitted:
                                       ROBERT SANCHEZ, P.A.
                                       Attorney for Debtor
                                       355 West 49th Street
                                       Hialeah, FL 33012
                                       Tel. 305-687-8008

                                       By:/s/ Robert Sanchez_____________
                                       Robert Sanchez, Esq., FBN#0442161
